EXHIBIT 10.1

 

PROMISSORY NOTE

  

$500,000.00 September 20, 2013

  

FOR VALUE RECEIVED, Strategic Realty Trust, Inc., a Maryland corporation
(“Borrower”), promises to pay to the order of Glenborough Property Partners,
LLC, a Delaware limited liability company (“Lender”), at 400 S. El Camino Real,
Suite 1100, San Mateo, California 94402, or at such other place as Lender may
from time to time in writing designate, in lawful money of the United States of
America, the principal sum of Five Hundred Thousand AND NO/100THS DOLLARS
($500,000.00) or so much thereof as may be advanced hereunder from time to time,
together with interest on the principal balance of this Note outstanding from
time to time, from the date of this Note until fully repaid at the rates
hereinafter set forth. .

  

1.          Definitions. As used herein, the terms “Borrower” and “Lender” have
the meanings assigned in the preceding paragraph, and the following terms have
the following meanings:

 

(a)          “Business Day” means any day that is not a Saturday, Sunday or
legal holiday on which Lender is authorized or required by law to close. All
references in this Note to a “day” or a “date” shall be to a calendar day unless
specifically referenced as a Business Day.

 

(b)           “Default Rate” means the lesser of (a) a fixed annual rate equal
to the Interest Rate plus five percent (5%) and (b) the maximum rate of interest
permitted by applicable law.

 

(c)          “Event of Default”. Any of the following events shall be deemed an
“Event of Default” hereunder:

 

          (i)          Borrower fails to pay any installment of principal or
interest on the Note, when due.

 

          (ii)          Borrower, or any Guarantor of the Loan, shall file a
voluntary petition in bankruptcy or such a petition shall be filed against
Borrower or any Guarantor of the Loan or and is not dismissed within sixty (60)
days after filing; or if Borrower or any Guarantor shall file any petition or
answer seeking or acquiescing in any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief for itself under any
present or future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors; or Borrower, or any
Guarantor of the Loan, shall seek or consent to or acquiesce in the appointment
of any trustee, receiver or liquidator of Borrower, or any Guarantor of the
Loan, or for all or any part of the Property, or for any or all of the
royalties, revenues, rents, issues or profits thereof, or shall make any general
assignment for the benefit of creditors, or shall admit in writing its inability
to pay its debts generally as they become due.

 

          (iii)          A court of competent jurisdiction shall enter an order,
judgment or decree approving a petition filed against Borrower, or any Guarantor
of the Loan, seeking any reorganization, dissolution or similar relief under any
present or future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, and such order, judgment or
decree shall remain unvacated and unstayed for an aggregate of sixty (60) days
(whether or not consecutive) from the first date of entry thereof; or any
trustee, receiver or liquidator of Borrower or any Guarantor or of all or any
part of the Property, or of any or all of the royalties, revenues, rents, issues
or profits thereof, shall be appointed without the consent or acquiescence of
Borrower or any affected Guarantor and such appointment shall remain unvacated
and unstayed for an aggregate of sixty (60) days (whether or not consecutive).

 



Promissory Note
Page 1 of 8

 

 

          (iv)          A notice of Lien, levy, or assessment is filed or a writ
of execution or attachment or any similar process is issued or levied with
respect to all or a part of the assets of Borrower or any Guarantor or any
judgment involving monetary damages shall be entered against Borrower and become
a Lien on the assets of Borrower or any Guarantor, or any portion thereof or
interest therein and Borrower or Guarantor fails, within thirty (30) days, to
satisfy or have the same released or to deposit with Lender cash or sufficient
corporate surety bond or other security satisfactory to Lender in an amount
sufficient to discharge the Lien, levy, assessment, writ or similar process or
judgment plus any costs, attorney’s fees or other charges that could accrue as a
result of a foreclosure or sale under the Lien, levy, assessment, writ or
similar process or judgment.

 

          (v)          Any Guarantor of the Loan defaults under its Guaranty.

 

          (vi)          Any Guaranty of the Loan ceases to be in full force and
effect or any such Guarantor asserts that any such Guaranty is not in full force
and effect.

 

(d)          “Guaranty” means that certain Guaranty Agreement of even date
herewith, whereby Strategic Holdings guaranties the obligations of the Borrower
hereunder.

 

(e)           “Interest Rate” means a rate per annum of seven percent (7%).

 

(f)          “Loan” means the loan evidenced by this Note.

 

(g)           “Loan Amount” means the then-current outstanding balance of the
Loan, stated in U.S. Dollars.

 

(h)           “Loan Term” means the period commencing on the Closing Date,
through and including the Maturity Date.

 

(i)           “Maturity Date” means the earlier of February 28, 2014 or the
occurrence of an Acceleration Event as that term is defined in the following
sentence. An “Acceleration Event” is defined for purposes of this note as the
occurrence of any of the following: (i) SRT Advisor, LLC receives any notice of
termination of that certain Advisory Agreement dated as of August 10, 2013 among
the REIT and the Operating Partnership on the one hand, and SRT Advisor, LLC on
the other hand (the “Advisory Agreement”), other than a notice of termination
for Cause, as that term is defined in the Advisory Agreement or (ii) the
Advisory Agreement expires without renewal on terms acceptable to SRT Advisor,
LLC.

 



Promissory Note
Page 2 of 8

 

 

(j)          “Note” means this Promissory Note and any renewals, extensions,
amendments or supplements hereof.

 

(k)          “Operating Partnership” means Strategic Realty Operating
Partnership, LP (formerly known as TNP Strategic Retail Operating Partnership,
LP).

 

(l)          “Payment Date” is defined in Section 3(b) of this Note.

 

(m)          ”Strategic Holdings” means SRT Secured Holdings, LLC (formerly
known as TNP SRT Secured Holdings, LLC).

 

(m)          “REIT” means Strategic Realty Trust, Inc. (formerly known as TNP
Strategic Retail Trust, Inc.).

 

2.          Interest. During the Loan Term and until the entire principal
balance of this Note is paid in full, the principal balance of this Note
outstanding from time to time shall bear interest at the Interest Rate. In
computing the number of days during which interest accrues, the day on which
funds are advanced shall be included regardless of the time of day such advance
is made, payments made by Borrower to Lender under this Note shall be credited
to Borrower on the Business Day such payment is received by Lender at the
address set forth in the preamble of this Note (or at such other address as
Lender may direct in writing to Borrower); provided, however, any payment
received by Lender after 3:00 p.m., California time, on a Business Day shall be
deemed received on the next following Business Day. Interest shall be computed
under this Note on a 365/360 Basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding.

 

3.          Monthly Payments.

 

(a)          Interest Only. From and including the Closing Date, until the Note
is paid in full, Borrower shall make payments to Lender of interest only, in
arrears, at the Interest Rate. Interest shall be paid on the fifth (5th) day of
each calendar month.

 

(b)          Failure to Timely Pay Interest. At Lender’s option, any interest
that has accrued but is not paid as required under this Note shall be compounded
and added to the principal balance of this Note on the first day following the
date such interest was required to be paid. For purposes of making payments
hereunder, but not for purposes of calculating interest accrual periods, if the
day on which such payment is due is not a Business Day, then amounts due on such
date shall be due on the immediately following Business Day.

 

(c)          Final Payment. On the Maturity Date, Borrower shall make a final
payment that shall include any unpaid principal, any interest accrued and unpaid
thereon, and any and all other sums due under this Note.

 

4.          Prepayment; No Re-Borrowing. Borrower may prepay all or any portion
of the Loan at any time or from time to time, without penalty. Once the total
amount of principal set forth above has been advanced, Borrower shall not be
entitled to further loan advances. No amount repaid hereunder may be
re-borrowed.

 



Promissory Note
Page 3 of 8

 

 

5.          Application of Payments. All payments and prepayments received by
Lender pursuant to this Note shall be applied in the following manner: first, to
the payment of all expenses, charges, costs (including, but not limited to the
enforcement costs set forth in Section 11 below) and fees incurred by or payable
to Lender and for which Borrower is obligated pursuant to the terms of the Loan
(in such order and manner as Lender, in its sole discretion, may elect); second,
to the payment of all interest accrued to the date of such payment; and third,
to the payment of the Loan Amount. Notwithstanding anything to the contrary
contained herein, after the occurrence and during the continuation of an Event
of Default (as hereinafter defined), all amounts received by Lender from any
party (other than pursuant to a guarantee) shall be applied in such order as
Lender, in its sole discretion, may elect. Borrower hereby waives any rights or
benefits that may arise under or by virtue of California Civil Code Section
2822. If any installment payment provided for herein is not sufficient to pay
the entire amount of the accrued but unpaid interest hereunder, then the accrued
but unpaid interest shall be added to principal and shall accrue interest as
principal.

 

6.          Maximum Rate of Interest. Notwithstanding any provision in this
Note, the total liability for payments of interest and payments in the nature of
interest, including without limitation, all charges, fees or any sums which may
at any time be deemed to be interest, shall not exceed the amount which Lender
may lawfully collect. In the event the total liability for payments of interest
and payments in the nature of interest, including without limitation, all
charges, fees or other sums which may at any time be deemed to be interest,
shall, for any reason whatsoever, result in an effective rate of interest, which
for any month or other interest payment period exceeds the amount which Lender
may lawfully collect, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further notice to any party
hereto, be applied as a premium-free reduction of the principal balance hereof
immediately upon receipt of such sums by Lender, with the same force and effect
as though Borrower had specifically designated such excess sums to be so applied
to the reduction of principal; provided, however, that Lender may, at any time,
and from time to time, elect, by notice in writing to Borrower, to waive, reduce
or limit the collection of any sums (or refund to Borrower any sums collected)
in excess of those lawfully collectible as interest rather than accept such sums
on prepayment of principal.

 

7.          Late Charge. If all or any portion of any payment or deposit
required hereunder (other than the payment due on the Maturity Date) is not paid
or deposited on or before the day on which such payment or deposit is due,
Borrower shall pay a late or collection charge, as liquidated damages, equal to
five percent (5%) of the amount of such unpaid payment or deposit. Borrower
acknowledges that Lender will incur additional expenses as a result of any late
payments or deposits hereunder, which expenses would be impracticable to
quantify, and that Borrower's payments under this Section 7 are a reasonable
estimate of such expenses.

 

8.          Default Interest. Time is of the essence hereof and if the entire
balance of principal, accrued interest and any other amount due hereunder are
not paid in full on the Maturity Date, or upon acceleration of this Note, as
applicable, then, without waiving or modifying in any way any of the rights,
remedies or recourse Lender may have under this Note by virtue thereof, the
entire unpaid balance of principal, accrued interest and any other amounts due
hereunder shall bear interest from the Maturity Date or the date of acceleration
until paid in full at the Default Rate. In addition, the holder hereof shall
have any and all other rights and remedies available at law or in equity. If the
Default Rate is triggered as a result of an Event of Default and Borrower
subsequently cures the Event of Default, then all amounts owing hereunder will
resume bearing interest at the Interest Rate, rather than the Default Rate, on
the date the Event of Default is cured; provided, however, that the interest
owing hereunder may again accrue at the Default Rate upon the occurrence of a
subsequent Event of Default. Borrower acknowledges that it would be extremely
difficult or impracticable to determine Lender’s actual damages resulting from
Borrower’s failure to pay on the Maturity Date or upon acceleration of this
Note, as applicable, and such interest at the Default Rate is a reasonable
estimate of those damages and does not constitute a penalty. Interest at the
Default Rate shall be paid without prejudice to the right of Lender to collect
any other amounts provided to be paid or to declare a default under this Note or
the other Loan Documents.

 



Promissory Note
Page 4 of 8

 

 

9.          Default. Upon the occurrence of any Event of Default, Lender, at its
option and without further notice, demand, or presentment for payment to
Borrower or others, may declare immediately due and payable the unpaid principal
balance of this Note and interest accrued thereon together with all other sums
owed by Borrower under this Note (including, but not limited to attorneys’
fees), anything in this Note to the contrary notwithstanding. Payment of such
sums may be enforced and recovered in whole or in part at any time by one or
more of the remedies provided to Lender in this Note.

 

10.          Remedies Cumulative. The remedies of Lender in this Note shall be
cumulative and concurrent and may be pursued singly, successively or together,
at the sole discretion of Lender, and may be exercised as often as occasion
therefor shall occur; and the failure to exercise any such right or remedy shall
in no event be construed as a waiver or release thereof.

 

11.          Enforcement Costs. In the event of (a) any action or proceeding
that involves the protection, preservation or enforcement of Lender’s rights or
Borrower’s obligations under this Note (including, but not limited to, Lender’s
defense of any action by Borrower in connection with the Loan or a case or
proceeding under Title 11 of the United States Code, Section 101 et seq.), (b)
Lender’s collection or enforcement without institution of litigation
proceedings, or (c) Lender’s participation in any proceeding which is authorized
under the terms of this Note, Lender shall be entitled to payment, upon demand,
from Borrower of all costs and expenses associated therewith, including
reasonable attorneys’ fees and litigation expenses. Borrower will pay Lender,
upon demand, all reasonable attorneys’ fees and expenses incurred in the
representation of Lender in any aspect of any bankruptcy or insolvency
proceeding initiated by or on behalf of Borrower that concerns any of its
obligations to Lender. In the event of a judgment against one party concerning
any aspect of this Note, the right to recover post-judgment attorneys’ fees
incurred in enforcing the judgment shall not be merged into and extinguished by
any money judgment. The provisions of this Section constitute a distinct and
severable agreement from the other contractual rights created by this Note.

 

12.          Waivers. Borrower waives diligence, presentment for payment,
demand, notice of demand, notice of nonpayment or dishonor, protest and notice
of protest of this Note, and all other notices in connection with the delivery,
acceptance, performance, default, or enforcement of the payment of this Note.
Borrower further waives all right of offset that it may now have or hereafter
become entitled to with respect to Lender. Lender shall not be deemed, by any
act of omission or commission, to have waived any of its rights or remedies
hereunder unless such waiver is in writing and signed by Lender, and then only
to the extent specifically set forth in the writing. The acceptance by Lender of
any payment hereunder which is less than payment in full of all amounts due and
payable at the time of such payment, including but not limited to acceptance of
interest or other payments after the Maturity Date, shall not constitute a
waiver of the right to exercise any of the foregoing options at that time or at
any subsequent time or nullify any prior exercise of any such option without the
express written consent of Lender. If Lender delays in exercising or fails to
exercise any of its rights under this Note, such delay or failure shall not
constitute a waiver of any Lender rights or of any breach, default, or failure
of condition under this Note. No waiver by Lender of any of its rights or of any
such breach, default, or failure of condition shall be effective, unless the
waiver is expressly stated in a writing signed by Lender. A waiver with
reference to one event shall not be construed as continuing or as a bar to or
waiver of any right or remedy as to a subsequent event. Borrower hereby waives
any rights pursuant to California Civil Code sections 1479 and 2822 (and any
amendments or successors thereto), to designate how payments will be applied,
and acknowledges and agrees that Lender shall have the right in its sole
discretion to determine the order and method of the application of payments on
this Note or any other Loan Document.

 



Promissory Note
Page 5 of 8

 

 

13.          JURY TRIAL WAIVER; JUDICIAL REFERENCE. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, IN ANY JUDICIAL ACTION OR PROCEEDING ARISING FROM OR RELATING TO
THE LOAN OR THE LOAN DOCUMENTS, INCLUDING ANY ACTION OR PROCEEDING INVOLVING A
CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, BORROWER HEREBY WAIVES ANY RIGHT
IT OR THEY MAY HAVE TO REQUEST OR DEMAND A TRIAL BY JURY. VENUE FOR ANY ACTION
RELATED TO THE LOAN OR LOAN DOCUMENTS SHALL BE IN AN APPROPRIATE COURT IN SAN
MATEO COUNTY, CALIFORNIA SELECTED BY LENDER TO WHICH BORROWER HEREBY CONSENTS.
IN THE EVENT SUCH WAIVER IS UNENFORCEABLE OR INEFFECTIVE UNDER CALIFORNIA LAW,
BORROWER AGREES THAT SUCH WAIVER SHALL BE SEVERED FROM THIS AGREEMENT, AND THAT
THE CALIFORNIA JUDICIAL REFERENCE AGREEMENT BETWEEN THE PARTIES SHALL GOVERN THE
METHOD, PROCESS AND FORUM FOR THE RESOLUTION OF ANY AND ALL DISPUTES ARISING
FROM OR RELATING TO THE LOAN OR THE LOAN DOCUMENTS, INCLUDING ANY CLAIM BASED ON
OR ARISING FROM AN ALLEGED TORT.

 

14.          Commercial Loan. Borrower warrants that the Loan evidenced by this
Note is being made solely to acquire or carry on a business or commercial
enterprise, and/or Borrower is a business or commercial organization. Borrower
further warrants that all of the proceeds of this Note shall be used for
commercial purposes and stipulates that the Loan evidenced by this Note shall be
construed for all purposes as a commercial loan, and is made for other than
personal family or household purposes.

 

15.          Governing Law. This instrument shall be governed by and construed
according to the laws of the State of California, without giving effect to its
conflict of law principles.

 

16.          Choice of Venue. If there is a lawsuit, Borrower agrees upon
Lender’s request to submit to the jurisdiction of the courts of San Mateo
County, State of California.

 

17.          Construction of Certain Terms. Whenever used, the singular shall
include the plural, the plural shall include the singular, and the words
“Lender” and “Borrower” shall be deemed to include their respective heirs,
administrators, executors, successors and assigns.

 

18.          Notice. All notices which Lender or Borrower may be required or
permitted to give hereunder shall be made in writing, and shall be given by
hand, by facsimile transmission, by courier or overnight carrier or by
registered or certified mail. Notices to the Lender shall be addressed to Lender
at the address set forth herein. Notices to the Borrower shall be given to the
address for notice then in effect under the terms of the Advisory Agreement. Any
party hereto may at any time give notice in writing to the other parties of a
change in its addresses for the purposes of this Section.

 

19.          Severability of Provisions. In the event any one or more of the
provisions hereof shall be invalid, illegal or unenforceable in any respect, the
validity of the remaining provisions hereof shall be in no way affected,
prejudiced or disturbed thereby.

 

20.          Sale of Interest. Borrower acknowledges that Lender intends to sell
one or more participations in the Loan, and may, in its sole discretion, sell
all or any part of its interest in the Loan as evidenced by this Note and, in
connection therewith, Lender may assign all or any portion of this Note. Any
such sale and assignment may be at a discount or premium, subject to a brokerage
fee or involve a servicing agreement, and shall not alter any of Borrower’s
obligations hereunder or under any of the Loan Documents.

 



Promissory Note
Page 6 of 8

 

 

21.          Integration. This Note and the Guaranty constitute the entire
understanding of Borrower and Lender with respect to the matters discussed
herein, and supersede all prior and contemporaneous discussions, agreements and
representations, whether oral or written. This Note may only be modified in a
writing signed by Lender and Borrower.

 

22.          Relationship. The relationship of the parties hereto is that of
borrower and lender and it is expressly understood and agreed that nothing
contained herein shall be interpreted or construed to make the parties partners,
joint venturers or participants in any other legal relationship except for
borrower and lender.

 

23.          Joint and Several Liability. If Borrower is composed of more than
one entity or person, then each such entity person comprising Borrower shall be
jointly and severally liable for the obligations, covenants and agreements
created by or arising out of this Note.

 

24.          Headings. The section captions are inserted for convenience of
reference only and shall in no way alter or modify the text of such sections.

 

[Signatures appear on following page.]

 

Promissory Note
Page 7 of 8

 



 

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note the day and year first above written.

 



BORROWER:

Strategic Realty Trust, Inc.

a Maryland corporation



 



  By:   /s/ Jack Maier       Jack Maier, Director and Authorized Signatory  



 



Promissory Note
Signature Page

